         Case 2:18-cv-00996-JCH-KRS Document 25 Filed 03/08/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

GLORIA TANKESLY, as personal representative
of JAMES TANKESLY, deceased.

               Plaintiff,

vs.                                                          Case No. 2:18-cv-00996 JCH/KRS
                                                            JURY DEMANDED
J.C. PENNEY CORPORATION, INC.

               Defendant.

                                  NOTICE OF DEPOSITION

To:      Jennifer Tankesly
         c/o Samuel I. Kane, Esq.
         LAW OFFICES OF SAMUEL I. KANE, P.A.
         sam_kane@yahoo.com

         PLEASE TAKE NOTICE that Defendant J.C. Penney Corporation, Inc. through its

counsel of record, Gallagher, Casados & Mann, P.C. (Nathan H. Mann and Harriett J. Hickman)

will take the deposition of Jennifer Tankesly, upon oral interrogatories on Friday, March 29,

2019, beginning at 1:30 p.m., before a certified court reporter at the Law Offices of Samuel I.

Kane, P.A., 1018 E. Amador, Las Cruces, New Mexico, 88001 (575-526-5263).

         NOTICE IS FURTHER GIVEN that this deposition in whole or in part may be used at

trial.


                                         GALLAGHER, CASADOS & MANN, P.C.

                                         ELECTRONICALLY FILED
                                      By: /s/ Nathan H. Mann
                                         Attorneys for Defendant J.C. Penney Corporation, Inc.
                                         4101 Indian School Road NE, Suite 200N
                                         Albuquerque, NM 87110
                                         (505)243-7848 F: (505) 764-0153
                                         nmann@gcmlegal.com; hhickman@gcmlegal.com
      Case 2:18-cv-00996-JCH-KRS Document 25 Filed 03/08/19 Page 2 of 2



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 8th day of March 2019, the foregoing Notice of

Deposition was electronically mailed to Jennifer Tankesly, c/o the Law Offices of Samuel I.

Kane, her attorney at sam_kane@yahoo.com and was subsequently filed electronically through

the New Mexico File and Serve system, which caused all counsel of record to be served an

endorsed copy by electronic means.


                                        /s/ Nathan H. Mann
